Citation Nr: 1125950	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  10-11 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Evaluation of pseudofolliculitis barbae, currently rated as noncompensable.  

2.  Entitlement to an effective date earlier than December 29, 2004 for the grant of service connection for pseudofolliculitis barbae.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel




INTRODUCTION

The appellant served on active duty from September 1974 to September 1977.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2009 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to an effective date earlier than December 29, 2004 for the grant of service connection for pseudofolliculitis barbae is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Pseudofolliculitis barbae is manifested by itching and burning with no systemic symptoms.  


CONCLUSION OF LAW


Pseudofolliculitis barbae is no more than 0 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 4.118 Diagnostic Codes 7800- 7805 (2008-2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the appellant with the notice required under the VCAA by letter dated in February 2005.  The Board notes that the appellant is challenging the disability evaluation assigned following the grant of service connection.  In Dingess, the U.S. Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra. at 490-191.  Thus, VA's duty to notify in this case has been satisfied.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  VA has also satisfied its duty to assist the appellant under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  In connection with the current appeal, appropriate examinations have been conducted.  We note that the VA examinations were adequate.  The examiners reviewed the history, established clinical findings and rendered an opinion with rationale.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim.

Legal Criteria and Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010). If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition. It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Here, the Board finds that the appellant's disability has not significantly changed and that a uniform rating is warranted.

The appellant has appealed the assignment of a noncompensable evaluation for pseudofolliculitis barbae.  The appellant's disability is rated under DC 7813, the diagnostic code for dermatophytosis, which, in turn, rates under other codes to include 7801, 7802, 7803, 7804 and 7805 for scars.  The Board notes that the rating criteria for scars were changed during the pendency of this appeal, effective October 2008.  However, the amended regulations were specifically effective for applications for benefits received by the VA on or after October 23, 2008.  As the appellant's claim was filed prior to October 2008, his disability is rated under the prior rating criteria for scars.

Before October 2008, the rating criteria for scars provided that evaluations of scars of the head, face, or neck may be assigned based on the degree of disfigurement that is present.  A 10 percent evaluation is for assignment with one characteristic of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.  A 30 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; with two or three characteristics of disfigurement.  A 50 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  An 80 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1).  

The 8 characteristics of disfigurement for purposes of evaluation under Diagnostic Code 7800 are: A scar 5 or more inches (13 or more cm.) in length; a scar at least one- quarter inch (0.6 cm.) wide at widest part; the surface contour of a scar is elevated or depressed on palpation; a scar adherent to underlying tissue; hypo-or hyper-pigmented scarring in an area exceeding six square inches (39 sq. cm.); abnormal skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); missing underlying soft tissue in an area exceeding six square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

A 10 percent evaluation is warranted for scars (other than head, face, or neck), in an area or areas exceeding 6 square inches (39 sq. cm.) that are deep or that cause limited motion.  Such scars in an area or areas exceeding 12 square inches (77 sq. cm.) that are deep or that cause limited motion warrant a 20 percent evaluation.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 and Note (2).

A 10 percent evaluation is warranted for scars (other than head, face, or neck) in an area or areas of 144 square inches (929 sq. cm.) or greater, that are superficial and that do not cause limited motion. 38 C.F.R. § 4.118, Diagnostic Code 7802.  A 10 percent evaluation is warranted for superficial unstable scars.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 38 C.F.R. § 4.118, Diagnostic Code 7803 and Note (1).  Under Diagnostic Code 7804, superficial scars that are painful on examination warrant a 10 percent evaluation.  A scar may also be rated based on limitation of function of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Here, the evidence shows complaints and treatment for pseudofolliculitis barbae during service and post service.  In March 2007, it was noted that the lower face and neck in hair bearing areas had multiple pink and light brown noninflammatory papules.  The posterior neck was clear and there was no evidence of grayish staining.  An assessment was given of pseudofolliculitis barbae.  In November 2007, the appellant was seen for a follow up for beard folliculitis.  He did not want to take oral medication but rather treat it with topicals.  

The appellant was afforded a VA compensation and pension examination in August 2009.  During this examination, it was noted that the appellant was on permanent profile for shaving during service and that he has this problem intermittently with itching and pimples on the back of the neck and chin with scaling and bleeding.  Pseudofolliculitis barbae was diagnosed.  There were no systemic symptoms.  His treatment was noted to consist of neither a corticosteroid nor an immunosuppressive.  The VA examiner opined that it was as least likely as not (50/50 probability) caused by or a result of the pseudofolliculitis barbae suffered since service.  The examiner stated that pseudofolliculitis barbae often referred to as razor bumps or shave bumps is a common cutaneous condition affecting the beaded area of the face, particularly in black men.  The only definitive cure he stated was permanent removal of the hair follicle.  

The appellant was afforded a VA examination in August 2010.  During this examination, it was noted that the appellant's current medications were Cleocin and Clindamycin topically at nighttime with some relief and no side effects.  Local symptoms were itching and burning with no systemic symptoms.  The appellant had some papillar lesions on the anterior neck and there were hyperpigmented superficial healed areas of the pseudofolliculitis barbae in the anterior neck and also in the right side of the face.  The exposed areas were less than 1 percent and unexposed areas were 0 percent.  Chronic pseudofolliculitis barbae was diagnosed.  

Based upon the lay and medical evidence, the Board concludes that a 0 percent evaluation for pseudofolliculitis barbae is warranted and no more.  The Board notes that in order to warrant a compensable rating, the appellant's pseudofolliculitis barbae must have at least one characteristic of disfigurement (DC 7800), be a scar (other than head, face, or neck), in an area or areas exceeding 6 square inches (39 sq. cm.) that is deep or cause limited motion (DC 7801); be a scar (other than head, face, or neck) in an area or areas of 144 square inches (929 sq. cm.) or greater, that is superficial and that do not cause limited motion (DC 7802); is one that is unstable (with frequent loss of covering of skin over the scar) (DC 7803); be painful on examination (DC 7804); or is one that causes limitation of function (DC 7805). Here, there is no showing of such.

Although there was a showing of hyperpigmented superficial healed areas of the pseudofolliculitis barbae, such do not meet the size requirements for a compensable evaluation, i.e. there is no showing of hypo-or hyper-pigmented scarring in an area exceeding six square inches (39 sq. cm.) as to constitute a characteristic of disfigurement under DC 7800.  The Board further notes that the appellant's disability was not shown to be unstable or painful on examination.  Based on these findings a higher evaluation is not warranted.

To the extent that the appellant argues that his disability is worse than evaluated, we find that he is competent to report skin problems.  Although we find his assertions to be credible, we note that his pleadings are non-specific and do not provide a basis for a higher evaluation.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that an evaluation in excess of 0 percent disabling is not for application.  Accordingly, for the reasons provided above, the Board finds that the preponderance of the evidence is against the appellant's claim for an evaluation higher than 0 percent disabling for pseudofolliculitis barbae.  

Regarding referral for extraschedular consideration, consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the veteran's disability picture. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

Here, the Board finds that the record reflects that the appellant has not required frequent periods of hospitalization for his disability and that the manifestations of the disability are contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra- schedular consideration is not in order.




ORDER

A compensable rating for pseudofolliculitis barbae is denied.  


REMAND

In a September 2009 rating decision, the appellant was granted service connection for pseudofolliculitis barbae, evaluated as 0 percent disabling.  He was assigned an effective date of December 29, 2004.  In November 2010, the appellant expressed disagreement with the evaluation and effective date assigned following the grant of service connection. 

The Board notes that the RO issued a statement of the case (SOC) which addressed his disagreement with the evaluation assigned.  However, the RO has not yet issued a SOC regarding his disagreement with the effective date.  An unprocessed notice of disagreement should be remanded, not referred, to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a SOC with respect to the issue of entitlement to an effective date earlier than December 29, 2004 for the grant of pseudofolliculitis barbae.  

The appellant is advised that a timely substantive appeal will be necessary to perfect the appeal to the Board concerning the issues.  38 C.F.R. § 20.302(b) (2010). Then, only if the appeal is timely perfected, the issue is to be returned to the Board for further appellate consideration, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


